        Case 3:19-cv-00137-BAJ-RLB             Document 67       10/05/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

HOWARD L. DEAN                                                        CIVIL ACTION

VERSUS
                                                                      NO. 19-137-BAJ-RLB
SHELL PIPELINE COMPANY, LP

                                             ORDER

       Before the Court is Plaintiff’s Third Motion to Compel. (R. Doc. 60). The motion is

opposed. (R. Doc. 62).

I.     Background

       On March 6, 2019, Howard L. Dean (“Plaintiff”) commenced this action to obtain relief

under the Age Discrimination in Employment Act of 1967 (the “ADEA”), 29 U.S.C. § 621 et

seq. (R. Doc. 1). Plaintiff has filed a First Amended and Supplemental Complaint. (R. Doc. 3).

       Plaintiff alleges that he was employed by the defendant Shell Pipeline Company LP

(“Defendant” or “Shell”) as a Mechanical Technician for nearly 16 years until his termination at

the age of 64. (R. Doc. 3 at 4). Plaintiff alleges that in June of 2016, Defendant offered Plaintiff

an early retirement/severance package while he was being investigated for business practices

involving high costs and preferential choice of a vender (Gulf Crane Services). (R. Doc. 3 at 4).

Plaintiff alleges that on August 16, 2016 he participated in a meeting with his immediate

supervisor (Tim Carter), Mr. Carter’s supervisor (Wiley Stice), and a human resources

representative, in which the retirement/severance package was again offered and his age was

provided as a reason it was offered. (R. Doc. 3 at 5-6). Plaintiff did not accept the package.

       On January 4, 2017, Plaintiff received a letter providing that he was terminated (effective

January 7, 2017) for violating Shell’s Code of Conduct and General Business Principles. (R.
        Case 3:19-cv-00137-BAJ-RLB             Document 67       10/05/20 Page 2 of 12




Doc. 3 at 6-7). Plaintiff alleges that he was terminated from his employment based on his age in

violation of the ADEA. (R. Doc. 3 at 8-9).

       On May 29, 2020, the undersigned ruled on a previous motion to compel filed by

Plaintiff and a motion for protective order and motion to quash Rule 30(b)(6) deposition filed by

Defendant. See Dean v. Shell Pipeline Company LP, No. 19-137, 2020 WL 2813521 (M.D. La.

May 29, 2020) (R. Doc. 53). Plaintiff has sought review of the discovery order pursuant to Rule

72(a) of the Federal Rules of Civil Procedure. (R. Doc. 54).

       Plaintiff’s Third Motion to Compel seeks an order requiring Defendant (1) to answer

certain questions during the Rule 30(b)(6) deposition of Shell which corporate representative

Kelly Rogers refused to answer, (2) to answer Interrogatory No. 18 of Plaintiff’s Second Set of

Interrogatories and Request for Production of Documents No. 32 of Plaintiff’s Third Requests

for Production of Documents, and (3) to pay reasonable attorneys’ fees incurred with respect to

the instant motion.

II.    Law and Analysis

       A.      Legal Standards for Discovery

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within

this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the
        Case 3:19-cv-00137-BAJ-RLB            Document 67       10/05/20 Page 3 of 12




discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)

the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).

       “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

Rule 26(c)’s “good cause” requirement indicates that the party seeking a protective order has the

burden “to show the necessity of its issuance, which contemplates a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.” In re Terra

Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323,

1326 n.3 (5th Cir. 1978)).

       Rule 33 of the Federal Rules of Civil Procedure provides for the service of written

interrogatories. A party seeking discovery under Rule 33 may serve interrogatories on any other

party and the interrogatory “may relate to any matter that may be inquired into under Rule

26(b).” Fed. R. Civ. P. 33(a)(2).

       Rule 34 of the Federal Rules of Civil Procedure provides for the discovery of documents

and tangible items. A party seeking discovery must serve a request for production on the party

believed to be in possession, custody, or control of the documents or other evidence. Fed. R. Civ.

P. 34(a). The request is to be in writing and must set forth, among other things, the desired items

with “reasonable particularity.” Fed. R. Civ. P. 34(b)(1)(A).

       A party must respond or object to interrogatories and requests for production. See Fed. R.

Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A). This default date may be modified by stipulation
        Case 3:19-cv-00137-BAJ-RLB             Document 67       10/05/20 Page 4 of 12




between the parties. Fed. R. Civ. P. 29(b). If a party fails to respond fully to discovery requests

in the time allowed by the Federal Rules of Civil Procedure, the party seeking discovery may

move to compel responses and for appropriate sanctions under Rule 37. An “evasive or

incomplete disclosure, answer, or response must be treated as a failure to disclose, answer or

respond.” Fed. R. Civ. P. 37(a)(4).

       Rule 30(b)(6) governs deposition notices directed to organizations. In the deposition

notice, the party “must describe with reasonable particularity the matters for examination.” Fed.

R. Civ. P. 30(b)(6). In response, the organization must designate an agent or other person to

testify on its behalf “about information known or reasonably available to the organization.” Id.

“The duty to present and prepare a Rule 30(b)(6) designee goes beyond matters personally

known to that designee or to matters in which that designee was personally involved. The

deponent must prepare the designee to the extent matters are reasonably available, whether from

documents, past employees, or other sources.” Brazos River Auth. v. GE Ionics, Inc., 469 F.3d

416, 433 (5th Cir. 2006). The court may limit a Rule 30(b)(6) deposition notice to the extent it

requests the organization to designate an agent to testify on topics of information that are overly

broad, vague, or ambiguous. See, e.g., Scioneaux v. Elevating Boats, LLC, No. 10-0133, 2010

WL 4366417, at *3 (E.D. La. Oct. 20, 2010) (quashing deposition notice where the plaintiff

failed to particularize the topics of discussion in Rule 30(b)(6) deposition notice); In re Katrina

Canal Breaches Consolidates Litigation, No. 05-4182, 2008 WL 4833023 (E.D. La. July 2,

2008) (granting motion for protective order to the extent topics listed in a 30(b)(6) notice were

overly broad, vague and ambiguous); Padana Assicurazioni–Societa Azioni v. M/V Caribbean

Exp., No. 97-3855, 1999 WL 30966 (E.D. La. Jan. 21, 1999) (denying motion to compel Rule

30(b)(6) deposition where the notice was insufficiently particularized).
          Case 3:19-cv-00137-BAJ-RLB                   Document 67           10/05/20 Page 5 of 12




         “A person may instruct a deponent not to answer only when necessary to preserve a

privilege, to enforce a limitation ordered by court, or to present a motion under Rule 30(d)(3).”

Fed. R. Civ. P. 30(c)(2). Rule 30(d)(3) applies to motions to terminate or limit depositions that

are taking place. See Fed. R. Civ. P. 30(d)(3)(A) (“At any time during a deposition, the deponent

or a party may move to terminate or limit it on the ground that it being conducted in bad faith or

in a manner that unreasonably annoys, embarrasses, or oppresses the deponent or party.”). A

party may move to compel an answer if “a deponent fails to answer a question asked under Rule

30.” Fed. R. Civ. P. 37(a)(3)(B)(i).

         B.       Refusal to Answer Questions at Rule 30(b)(6) Deposition

         Plaintiff claims that defense counsel violated Rule 30(c)(2) by directing Defendant’s Rule

30(b)(6) corporate representative not to answer four questions posed to her despite not making an

assertion of privilege or a motion under Rule 30(d)(3) to terminate the deposition. (R. Doc. 60 at

1).

         Plaintiff took Defendant’s Rule 30(b)(6) deposition on June 29, 2020. (R. Doc. 65) (filed

under seal). Plaintiff’s counsel asked Kelly Rogers, the corporate representative, whether

Defendant has “ever been accused of creating a severance program that went after senior

employees,” and Ms. Rogers responded that she was not aware of any. (R. Doc. 65 at 5).

Plaintiff’s counsel then asked two questions that defense counsel directed Ms. Rogers not to

answer: (1) “Are you aware of any complaints by any current or former Shell employees that

accused Shell of creating a severance program that was going after older Shell workers?”1 and

(2) “[A]re you aware of any internal Shell Pipeline complaints submitted by current or former



1
 At the deposition, Plaintiff’s counsel rephrased this question as follows: “Is Shell aware of any complaints filed by
any current or former Shell employees that accused Shell of creating a severance program which went after older
workers?” (R. Doc. 65 at 6). Defense counsel instructed Ms. Rogers not to answer this question. (R. Doc. 65 at 6).
        Case 3:19-cv-00137-BAJ-RLB             Document 67        10/05/20 Page 6 of 12




Shell employees accusing Shell of creating a severance program targeting older workers?” (R.

Doc. 65 at 5-15). Defense counsel objected to these questions, and directed Ms. Rogers not to

answer, on the basis that they fell outside of the scope of the limited deposition topics allowed by

the Court’s May 29, 2020 order. (R. Doc. 65 at 5-15).

       Plaintiff represents that his counsel narrowed the scope of the foregoing questions to

“Shell employees within Tim Carter and/or Wylie Stice’s work group” and defense counsel

again instructed Ms. Rogers not to answer the questions. In support of this representation,

Plaintiff cites the topics in the deposition notice (R. Doc. 60-5), but does not cite a specification

portion of the Rule 30(b)(6) deposition. It is therefore unclear whether this second set of more

limited questions were actually posed by Plaintiff’s counsel at the deposition. They are not

included in the deposition transcript excerpts submitted by Defendant. (See R. Doc. 65 at 1-18).

       Plaintiff argues that the foregoing questions fall within the scope of Topics (e) and (f) of

the Rule 30(b)(6) deposition notice as limited by the Court’s May 29, 2020 order. (R. Doc. 60-1

at 4-6). The Court’s May 29, 2020 order limited the scope of Topics (e) and (f) of the Rule

30(b)(6) deposition as follows:

       Topic (e)
       The identity and age of all mechanical technicians and electrical technicians who
       work and/or worked in groups reporting to Tim Carter within 5 years of Plaintiff’s
       termination, aged fifty (50) years old and older, who were offered the
       severance/retirement benefits package similar to the one which was offered to
       Plaintiff and whether the severance/retirement package was accepted or rejected
       and why.

       Topic (f)
       The identity and age of all mechanical technicians and electrical technicians who
       work and/or worked in groups reporting to Tim Carter within 5 years of Plaintiff’s
       termination, aged fifty (50) years old and older, who were who were eligible for
       retirement benefits when Plaintiff was offered the severance/retirement package
       and the reason(s) these persons were eligible for the severance/retirement
       package.
        Case 3:19-cv-00137-BAJ-RLB            Document 67        10/05/20 Page 7 of 12




See Dean, 2020 WL 2813521, at *11. Plaintiff argues that defense counsel violated Rule 30(c)(2)

by improperly instructed Ms. Rogers not to respond to the foregoing questions. (R. Doc. 60-1 at

7-8).

        Given the record, the Court finds that defense counsel properly instructed Ms. Rogers not

to answer Plaintiff’s counsel’s broad questions regarding complaints regarding Defendant’s

severance program. Defense counsel properly objected to the scope of the questioning given the

Court’s May 29, 2020 order limiting the scope of the depositions topics. These limitations were

the proper source of an instruction not to answer under Rule 30(c)(2). The record shows that

defense counsel made reasonable attempts to limit the questioning to comply with the Court’s

order. In fact, Plaintiff’s counsel limited the questions at the deposition to complaints by

employees in Tim Carter’s work group, and defense counsel allowed Ms. Rogers to respond.

First, Plaintiff’s counsel asked, “[A]re you aware of any internal Shell Pipeline complaints made

by current or former Shell employees within Tim Carter’s work group who has accused Shell of

creating a severance program targeted at older Shell workers?” (R. Doc. 65 at 15). Ms. Rogers

responded, “My answer is no.” (R. Doc. 65 at 16). Second, Plaintiff’s counsel asked, “[A]re you

aware of any complaints filed in any court where a current or former Shell employee within Tim

Carter’s work group that has accused Shell of creating a severance program which targeted older

workers?” (R. Doc. 65 at 15). Ms. Rogers responded, “Only Mr. Dean.” (R. Doc. 65 at 15).

        “The majority of district courts who have considered the question have determined that

Rule 30(b)(6) limits the subject matter the deponent is required to prepare for, but does not

restrict the examining attorney’s inquiry. Willoughby v. Cribbs, No. 13-1091, 2015 WL

12777188, at *1 (S.D. Tex. Feb. 6, 2015) (internal quotation mark and citations omitted); see

Unitech Energy Tools Ltd. v. Nabors Drilling Techs. USA, Inc., No. 18-0852, 2020 WL
         Case 3:19-cv-00137-BAJ-RLB              Document 67        10/05/20 Page 8 of 12




4227467, at *3 (S.D. Tex. July 23, 2020) (“The scope of a Rule 30(b)(6) deposition is not limited

to the topics listed in the notice.”). In this case, however, the Court issued a protective order

limiting the scope of the deposition and defining the limited topics. Given that Plaintiff’s

questioning pertained to topics specifically limited by the Court, defense counsel’s objections

and instructions were consistent with Rule 30(c)(2). See Willoughby, 2015 WL 12777188, at *1

n. 1.

        The record shows that Ms. Rogers answered the appropriately limited questioning

regarding current or former Shell employees within Tim Carter’s work group. Accordingly, the

Court will not require Defendant to answer further broader questioning.

        C.      Interrogatory No. 18 and Request for Production No. 32

        Plaintiff also seeks an order requiring full responses to Interrogatory No. 18 and Request

for Production No. 32 of Plaintiff’s Second Set of Interrogatories and Third Requests for

Production of Documents. The written discovery requests at issue are as follows:

        Interrogatory No. 18
        Identify by name, physical address and telephone number all persons who applied
        for, but were denied, positions of employment with Shell within the last seven (7)
        years to work in or around Gibson, Louisiana, and provide any and all reasons for
        the denial of these employment applications.

        Request for Production No. 32
        Produce a copy of all letters, notes, emails, memoranda, or document of any kind,
        reflecting any and all reasons for the denial of the employment applications
        identified in your answer to interrogatory number 18 above.

(R. Doc. 60-3 at 5-6). Shell objected to Interrogatory No. 18 on many grounds, including the seven-

year time period; that the application information was being sought in a case in which the alleged

adverse employment action was termination; that the application and hire information sought

included job classifications different than Plaintiff’s and/or decisions that did not involve the same

supervisors and managers involved in Plaintiff’s termination decision; and that the phrases used in
        Case 3:19-cv-00137-BAJ-RLB             Document 67      10/05/20 Page 9 of 12




the interrogatory were overly broad and unduly burdensome. (R. Doc. 60-3 at 5-6). Defendants

raised similar objections to Request for Production No. 32, specifically objecting that the phrase

“all letters, notes, emails, memoranda, or document of any kind” was overly broad, unduly

burdensome, and beyond the scope of discovery permitted because it essentially asked Shell to

go to multiple custodians throughout its organization and locate responsive documents for

multiple non-parties. (R. Doc. 60-3 at 6-7).

       Plaintiff’s counsel offered to limit the requests to a five-year period (January 6, 2012 to

January 6, 2017), persons age 50 and older, and persons who held the positions of offshore

and/or onshore electrical, mechanical, and/or project technician who would report to Wylie Stice.

(R. Doc. 60-4 at 2-3). While the parties agree they then held a telephone discovery conference

on April 23, 2020, they disagree as to whether the parties reached an agreement that Defendant

would respond to Interrogatory No. 18 (as narrowed) without having to produce any documents

in response to Request No. 32. Plaintiff asserts that an agreement was reached and Defendant

has not provided information as required by the agreement. (R. Doc. 60-1 at 3-4). In contrast,

Defendant asserts that defense counsel only represented that he would check with Defendant to

see how burdensome such a response would be. (R. Doc. 62 at 5). Defendant asserts that it then

determined that the discovery requests were inconsistent with this Court’s May 29, 2020 order.

(R. Doc. 62 at 5-6).

       The parties held another telephone discovery conference on July 31, 2020 (the day this

motion was filed). Defendant informed Plaintiff that it “did not have application information for

employees before 2016 and that other than through information regarding the voluntary

severance program (which [Plaintiff] already had), Shell did not have a record of any mechanical

technician applications after 2016.” (R. Doc. 62 at 6-7; see R. Doc. 60-1 at 4). Plaintiff
        Case 3:19-cv-00137-BAJ-RLB            Document 67        10/05/20 Page 10 of 12




represents that defense counsel stated at the conference “that he had provided documents about

two (2) individuals, Mr. Dycus and Mr. Ward, who applied for and accepted positions in Tim

Carter’s workgroup around 2016 and 2017.” (R. Doc. 60-1 at 4) (emphasis in the original).

       The scope of discovery includes information pertaining to similarly situated employees to

the extent that it is proportional to the needs of this case. See Fed. R. Civ. P. 26(b)(1). Courts

have allowed discovery of other claims of discrimination against an employer where limited to

the same form of discrimination, the same department or agency where the plaintiff worked, and

a reasonable time before and after the discrimination occurred. Minnis v. Bd. of Sup'rs of

Louisiana State Univ. Agric. & Mech. Coll., No. 13-5, 2013 WL 6271940, at *8 (M.D. La. Dec.

4, 2013), objections overruled, 2014 WL 12811456 (M.D. La. Aug. 15, 2014). The relevant

timeframe is case specific, but courts have generally limited discovery of other employee’s

claims of discrimination to 3 to 5 years. Id. As discussed above, the Court limited the scope of

certain depositions topics “to mechanical technicians and electrical technicians who work and/or

worked in groups reporting to Tim Carter within 5 years of Plaintiff’s termination, aged fifty (50)

years old and older, who were offered the severance/retirement benefits package similar to the

one which was offered to Plaintiff.” Dean, 2020 WL 2813521, at *6.

       The instant discovery requests seek information about job applicants who were denied

positions similar to that of Plaintiff. The Court finds Plaintiff’s Interrogatory No. 18 and

Request for Production No. 32 of Plaintiff’s Second Set of Interrogatories and Third Requests for

Production of Documents, as written, are overly broad and disproportionate to the needs of this

case. The instant action concerns a single individual’s allegations of age discrimination.

Plaintiff has not alleged “pattern or practice” claims or class-wide allegations of disparate

impact. Generally speaking, Plaintiff has failed to demonstrate that the full broad-range
        Case 3:19-cv-00137-BAJ-RLB             Document 67       10/05/20 Page 11 of 12




statistical evidence sought in this individual ADEA action falls within the scope of discovery.

See Marchese v. Secretary, Dep't of the Interior, No. 03-3082, 2004 WL 2297465, at *1 (E.D.

La. Oct. 12, 2004). Given the limited scope of Plaintiff’s individual claims, the seven years of

applicant information sought by Plaintiff without limitation to age or position is outside the

scope of discovery in this action. Requiring Defendant to search its records to produce the

information and documents sought would subject it to undue burden. See Dean, 2020 WL

2813521, at *11.

       While the Court will deny Plaintiff’s motion to compel based on the overbreadth of the

actual discovery requests at issue, the record indicates that Plaintiff agreed to limit the requests to

a five-year period, persons age 50 and older, and persons who held the positions of offshore

and/or onshore electrical, mechanical, and/or project technicians who would report to Wylie

Stice. Plaintiff provides no specific evidence, however, that Defendant agreed to provide the

narrowed scope of information sought. Importantly, Defendant represents that it does not have

any application information for employees prior to 2016. (R. Doc. 62 at 10-13). Defendant

further represents that it “does not have a record of any mechanical technician (the position held

by Dean) applications after 2016, other than applications that were submitted as part of the

voluntary severance program.” (R. Doc. 62 at 13). Given the foregoing representation that

Defendant does not have any application information for mechanical technicians in its

possession, custody, or control, the court will require Defendant to respond further to the

discovery requests.

       D.      Attorney’s Fees

       Consistent with the foregoing, the Court will deny Plaintiff’s Third Motion to Compel.

Having considered the record and arguments put forth by counsel, the Court finds that the motion
       Case 3:19-cv-00137-BAJ-RLB            Document 67      10/05/20 Page 12 of 12




was substantially justified and will not order Defendant to pay reasonable expenses incurred in

opposing the motion, including attorney’s fees. See Fed. R. Civ. P. 37(a)(5)(B).

III.   Conclusion

       Based on the foregoing,

       IT IS ORDERED that Plaintiff’s Third Motion to Compel (R. Doc. 60) is DENIED.

       Signed in Baton Rouge, Louisiana, on October 5, 2020.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE
